Citation Nr: 1303331	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for asthma.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from September 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a decision in January 2009, the Board denied a claim for service connection for asthma, characterized as acute bronchial asthma.  In the rating decision in March 2011, the RO addressed the claim of service connection on the basis of whether new and material evidence had been received to reopen the claim, and declined to reopen the claim on the basis that new and material evidence had not been presented.


FINDINGS OF FACT

1.  In a decision of January 2009, the Board denied the claim of service connection for acute bronchial asthma on the basis that acute bronchial asthma was not incurred in service and was not related to service; the Veteran was notified of the decision and of his appellate rights but he did not appeal.  

2.  The additional evidence presented since the Board's decision in January 2009 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 







CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for asthma. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in January 2011. The notice informed the Veteran of the type of evidence needed to substantiate the claim of service connection for asthma, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was notified of the type of evidence necessary to reopen the claim, namely, new and material evidence and what each of those terms - "new" and "material" - meant. The Veteran was also notified on what basis the claim was previously denied. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The record include service treatment records, VA records, and private medical records. 

On the application to reopen a claim of service connection for asthma, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in January 2009, the Board denied service connection for acute bronchial asthma on the basis essentially that the claimed disability was not incurred in or aggravated by service.  The Board found that the Veteran's asthma, was first diagnosed in July 1990, forty years after service, and there was no competent medical evidence relating the diagnosed acute bronchial asthma to service.    





The Board's decision in January 2009 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100. 

The evidence of record at the time of the Board's decision in January 2009 consists of service records, VA records, private records, and statements of the Veteran including statements contained in procedural documents including the application, notice of disagreement, and substantive appeal.  

In the application in January 2007, the Veteran stated that he served 18 months at a base hospital in the jungles of Hollandia, New Guinea in the South Pacific between 1944 and 1945.  He stated that he was currently being treated for asthma (for 20 years) including hospitalization in 1990.

In a statement in January 2007, the Veteran stated that his asthma resulted from service from 1944 to 1945 in the jungles of New Guinea, and that he had been treated for 20 years.

The service records contain no abnormal respiratory problems, including asthma.  On separation examination, the nose and sinuses were normal.  A chest X-ray was negative.  Abnormal respiratory problems or asthma were not listed in the summary of defects. 

After service, private records show that the Veteran was hospitalized in July 1990 with a history of the new onset of bronchial asthma two weeks prior to admission.  The final diagnosis was acute bronchial asthma.  In December 2007, the Veteran was being treatment for bronchitis and bronchial asthma.  

Current Claim to Reopen

As the Board decision in January 2009 is final based on the evidence then of record, new and material evidence is required to reopen the claim. 38 U.S.C.A. § 5108. 



The Veteran submitted a statement in January 2009 that the RO accepted as an application to reopen the claim.  Based on the date of receipt of that application, the following regulatory definition of new and material evidence applies to this case. 

"New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The additional pertinent evidence presented since the Board decision in January 2009 includes VA and private records and statements of the Veteran.  

Analysis

The additional evidence added to the file since January 2009 includes the Veteran's statements, in which he states that he spent 16 months during service in jungles of New Guinea at a base hospital in Hollandia, New Guinea between 1944 and 1946.  He stated that after service he came down with asthma attacks.  He stated that he received treatment for asthma since 1990.  

The Veteran's statements are cumulative evidence, that is, evidence that merely supports a fact previously established and considered.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 



The additional VA and private records consist of the following.  VA records include duplicates of records previously available at the time of the Board's decision in January 2009.  The VA records also include a May 1992 chest X-ray with impression of no significant change. 

Private records consist of a pharmacy prescription information for theophylline. 

The VA records and the pharmacy records do not relate to an unestablished fact necessary to substantiate the claim.  That is, this evidence does not contain evidence that asthma is due to an injury or disease in service.  Rather, the additional evidence merely indicates the ongoing nature of the Veteran's asthma.  And evidence is not new and material. 

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, a claim of service connection for asthma is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


